Citation Nr: 1228851	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD)for the period from January 15, 2004 to February 19, 2008.

2.  Entitlment to an increased evaluation for PTSD for the period from February 20, 2008 to February 27, 2012.

3.  Entitlement to an increased evaluation for PTSD for the period beginning February 28, 2012.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his October 2009 substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew his hearing request in writing in October 2011.  See 38 C.F.R. § 20.702 (2011).

This appeal was previously before the Board in January 2012.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

In the course of the appeal, the Veteran indicated that he was not raising the issue of entitlement to a total rating based on individual unemployability (TDIU).  However, given the outcome of the decision below as well as changes in the Veteran's employment status during the appeal period, the issue of TDIU should be referred to the RO for adjudication.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period January 15, 2004 to August 05, 2007, the appellant's PTSD was manifested by symptoms that produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

2.  From August 06, 2007 to February 27, 2012, the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity to include obsessional rituals which interfere with routine activities; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

3.  For the period beginning February 28, 2012, the Veteran's PTSD did not manifest in total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  For the period from January 15, 2004 to August 5, 2007, the requirements for an initial evaluation of 50 percent, and no higher, for PTSD, were met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  For the period from  August 6, 2007 to February 27, 2012, the criteria for a rating of 70 percent, and no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 ; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411. 

3.  For the period beginning February 28, 2012, the criteria for a rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 ; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist 

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The applicable rating criteria for evaluating post traumatic stress disorder provide for a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

In January 2004, the Veteran filed a claim of entitlement to service connection for PTSD.  In a March 2004 statement, he stated that he relived the traumatic events he underwent during service in Vietnam everyday in his mind.  He stated he was unable to sleep for more than a couple hours, waking in a cold sweat, having anxiety attacks "all the time," being nervous and restless, and having flashbacks due to environmental triggers.

The Veteran first sought treatment for his PTSD symptoms through the Vet Center in April 2004.  On mental status examination he was anxious and tense, with fair judgment.  He reported some marital problems with his wife of 36 years, although he did not wish to elaborate.  The Vet Center evaluator diagnosed moderate to severe PTSD with symptoms including: intrusive thoughts, hypervigilance, restricted affect, sleep disturbance, outbursts of anger, and moderate feelings of anxiety and depression.  

In July 2004, he sought treatment for decreased energy, feelings of depression, poor sleep, and waking up in a startle.  He admitted a deterioration in his hygiene, a loss of interest in activities, social withdrawal, irritability, and general paranoid feelings.  He also stated he had one to two panic attacks weekly.  On mental status examination he was appropriately dressed, alert, cooperative, coherent, and had a normal tone and rate of speech.  His judgment and insight were intact.  His mood was depressed, and affect blunted.  He had only fair concentration.  He was assessed with probably PTSD, and assigned a GAF of 61.

In August 2004, the Veteran stated he missed a treatment appointment because he forgot about it.  He continued that his "memory has been giving him trouble for several months."  Also, in August 2004, the Veteran's sought treatment for a broken nose after his son punched him.

In June 2005, the Veteran was afforded a VA PTSD examination.  He endorsed nightmares, poor sleep, an easy startle response, intrusive thoughts, and irritability.  The examiner noted the Veteran was depressed and sullen during the interview, and that he anxiously laughed during one part of testing.  He reported limited social contacts, and a general uncomfortable feeling around others.  On mental status examination the Veteran was oriented and denied delusions or hallucinations.  His affect was restricted, and he took "considerable time to warm-up" during the interview.  His eye-contact was indirect.  He denied homicidal or suicidal ideation.  He had limited insight but intact recent and remote memory upon testing.  The examiner noted that there was no history of clinically-defined panic attacks.  He was diagnosed with moderate PTSD, and assigned a GAF of 58.

He was well-dressed and groomed, with quiet speech during July 2006 mental health treatment.  His affect was constricted, but he denied homicidal or suicidal ideation.
In an April 2007 rating decision, the RO granted entitlement to service connection for PTSD, with an initial evaluation of 30 percent, effect January 15, 2004 (the date of his claim).  

In an August 6, 2007, he reported riding his motorcycle less due to often finding he does not know where he is and feeling disoriented to time and place.  He also reported obsessional rituals (checking the perimeter of his house, making sure his motorcycle was clean), memory loss at work, and "saying things that have nothing to do with the conversation."  He reported using up most of his leave at work, and not wanting to get out of bed to go to work due to his depression.  He reported having "panic attacks" and going to sit in his garage away from his family for "hours on end."  

In February 2008, the Veteran was afforded an additional VA PTSD examination.  He reported a declining relationship with his wife due to increased irritability and emotional reactivity on his part.  He stated he would react to their conflicts by isolating himself.  He also reported he was estranged from his eldest son due to a conflict in 2004 after his son assaulted him.  He reported good relationships with his other two children.  He denied friends outside of the family, and stated he preferred to be alone.  He would drink with other veterans about twice a week.  He felt that in the prior three years his anxiety increased and his contact with others decreased.  

On mental status examination the Veteran had poor eye contact, was restless, and had a constricted affect.  He was unable to complete serial 7s or spell EARTH backwards.  He reported auditory hallucinations and occasional impulsive inappropriate behavior.  He stated he made a suggestive remark to a female coworker, and felt embarrassed afterward.  He reported he was skipping showers, and would shower three times a week.  He also would leave the house without combing his hair and embarrass his wife.  His remote and immediate memories were moderately impaired upon testing.  He was assessed with severe PTSD, and assigned a GAF of 51 due to moderate impairments at work and in his social functioning.  The examiner noted that the Veteran's PTSD did not result in total occupational and social impairment, but did result in deficiencies in judgment, thinking, family relations, work and mood.
In April 2008, the Veteran requested regular counseling with the Vet Center.  By December 2008, he stated he had been drinking heavily to deal with the deterioration of his relationship with his wife.  In August 2009, the Veteran reported his wife had filed for divorce.

In May 2008, the Veteran continued to deny suicidal intent, but did state he felt his family would be better off if he was dead.  In January 2009, a VA nurse found the Veteran's affect to be incongruent with his stated mood of depression.  She felt he was energetic as he was smiling and being sociable.  He was well-groomed and had a brighter affect.  In November 2009, he reported having panic attacks two to four times per week.  

During his January 2010 formal RO hearing, the Veteran testified that he had panic attacks three to four times per week.  He stated he was given prescription Valium to ease his symptoms of anxiety.  He also described driving his motorcycle or car very fast, with thoughts of getting into a fatal accident (reckless behavior).

The claims file contains a divorce decree dated December 2010.  In an October 2011 statement, the Veteran reported he had recently retired early from his job due to his inability to maintain an effect work relationship and to work closely with others due to his PTSD symptoms.

Coworkers provided statements regarding the Veteran's irritability, angry outbursts, and easy startle response at work.  A friend provided a statement that the Veteran "took a swing" at another man during a motorcycle outing, and that due to his angry outbursts and inappropriate behavior their friendship had tapered off.

In an October 2011 statement the Veteran specifically stated that he was not seeking total disability based on individual unemployability.

In February 2012, the Veteran was afforded an additional VA examination.  He described similar symptoms of PTSD from his 2008 examination, however, he further endorsed a feeling of a foreshortened future.  He also reported his attention and sleep difficulties had increased since 2008.  In the prior three years his alcohol use had increased, in response to increased stress, and had resulted in 'poor decision-making and alcohol-related consequences."  The examiner assigned a GAF of 45, and noted the Veteran's quality of psychosocial functioning had declined.  He demonstrated severe impairment in occupational and social function.  The examiner noted the Veteran had divorced his spouse (December 2010) and retired from his job sooner than expected (August 2011) due to the adverse effects of his psychiatric conditions.  He was noted to have minimal social relationships, and to have admitted to drinking and driving, as well as getting into one fight in 2010 when intoxicated.  His occupational functioning was impaired prior to retirement due to missing frequent days of work, repeated arguments with co-workers, a conflict with his superior, lack of concentration, and drinking while at work.  The examiner felt the Veteran had occupational and social impairment with deficiencies in most areas.  

Regarding the Veteran's ability to maintain and obtain employment, the examiner noted his difficulty interacting with other people in a work environment would impact his ability to work, and that ideal employment would involve working in isolation.  The examiner noted that when the Veteran worked as a truck driver he had fewer occupational problems.  The examiner noted that his most recent employment involved the review of veterans claims, and "was, by far, not ideal for an individual with unresolved PTSD...whose traumatic memories of Vietnam were repeatedly triggered when processing similar disability claims from other veterans."  The examiner noted that the Veteran would need to work in a slower pace, minimally distracting environment.  The examiner felt that continued employment would help the Veteran by providing a sense of purpose and distraction from intrusive thoughts, given the aforementioned functional limitations were taken into consideration.

In a March 2012 rating decision, the RO increased the Veteran's PTSD rating to 70 percent disabling, effective February 28, 2012 (date of his VA examination).

The Veteran contends that his PTSD is more severe than is contemplated by his initial rating of 30 percent.  After a review of the claims file, the Board finds that the Veteran's symptoms prior to August 6, 2007, met the criteria for a 50 percent rating and no higher, and from August 6, 2007, the Veteran's PTSD symptoms meet the criteria for a schedular rating of 70 percent, and no higher.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran, his friend, and his coworkers to be credible in their reports; however, the Board notes that the medical evidence of record describes a PTSD disability that more nearly approximates the 50 and 70 percent ratings he has been assigned.  Indeed, the subjective complaints from the Veteran, his testimony, and the lay statements from his friend/coworkers helped the Board reach its decision to increase his rating from August 2007. 

Prior to August 6, 2007, the Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with symptoms such as: restricted affect, panic attacks more than once a week, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The records do not show that his PTSD symptoms resulted in deficiencies in most areas.  He did not endorse suicidal ideations, near-continuous panic or depression affecting his ability to function independently, impaired impulse control, or an inability to establish and maintain effective relationships.  The Board notes that in August 2007 the Veteran described spatial disorientation.  In 2004 he also reported deterioration of hygiene; however, there was no objective evidence of neglect of personal appearance and hygiene.  He was noted to be objectively anxious, but his description of panic attacks did not meet the clinical definition.  Additionally, GAF scores assigned during this period fell within the moderate-range, and the 2005 VA examiner described the Veteran's symptoms as moderate.  Overall, while the Veteran's symptoms worsened from January 15, 2004 to August 5, 2007, the evidence shows that his PTSD symptoms more nearly approximated the criteria for a 50 percent rating, and no higher, during this period.
From August 6, 2007, the Veteran's treatment records and VA examination reports demonstrate an increase of symptoms, and a deterioration in his social and occupational functioning.  The subjective and objective evidence reveal that he had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  He denied suicidal ideations, but testified to reckless behavior that he acknowledged may lead to death.  He described obsessional rituals regarding the protection of his home and valuables.  He also described increased depression and anxiety.  His depression affected his ability to work as he frequently would not feel like getting out of bed to go to work.  A letter from a former friend, as well as statements from coworkers, showed that the Veteran had moments of unprovoked irritability, and that he was involved in one physical fight during one such occasion.  He described an increase in neglect of his personal appearance and hygiene, and stated that he began to embarrass his wife due to his appearance.  Most importantly, the record shows the Veteran was divorced by his wife of over 30 years, and he retired early from work due to an inability to control his PTSD symptoms at work.  A precipitating factor in his increased symptoms was an increase in alcohol use.  He indicated his alcohol use affected his marriage, and that he would frequently drink at work.  He admitted to drinking and driving on occasion as well.  As such, for the period from August 6, 2007 onward, the Veteran's PTSD meets the criteria for a 70 percent evaluation.

A higher 100 percent evaluation is not warranted for the period from August 6, 2007 onward as there is no objective evidence of the level of impairment of gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, memory loss for names of close relatives, his own occupation or his own name.  In his February 2012 examination, he was noted to have mild memory loss only, but also to have an intermittent inability to perform activities of daily living.  He was noted to have an inability to establish effective relationships; however, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The examiner felt that the Veteran's PTSD did not result in total occupational and social impairment.  The examiner indicated that employment with a slower pace and limited interaction with others would be beneficial to the Veteran.  His GAF scores for this period ranged from moderate to serious symptoms.  The 2007, 2008 and 2012 examiners felt that the Veteran's symptoms were of a severity to produce deficiencies in work, relationships, mood, and judgment but felt that he was not totally impaired by his symptoms.  The Board notes that the Veteran has had a deterioration in symptoms beginning in 2007 and exacerbated by an increase in alcohol use; however, the subjective and objective evidence shows that his disability picture more nearly approximates the criteria for a 70 percent rating for this period.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  While the evidence reveals the Veteran has diagnoses of PTSD and depression, his depression symptoms were taken into account when assigning the staged ratings.  Consequently, referral for extraschedular consideration is not warranted. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 50 percent, and no higher, from January 15, 2004 to August 5, 2007, is granted.

Entitlement to an initial rating of 70 percent, and no higher, from August 6, 2007 to February 27, 2012, is granted.

Entitlement to an initial rating in excess of 70 percent for the period from February 28, 2012, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


